The State of TexasAppellee




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 9, 2014

                                    No. 04-13-00869-CR

                                  Michael Rudi SEEGER,
                                       Appellant/s

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR2146
                       Honorable Maria Teresa Herr, Judge Presiding


                                       ORDER

        The Appellant’s motion for extension of time to file the brief has been GRANTED. Time
is extended to July 9, 2014.


                                                  _________________________________
                                                  Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of June, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court